DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-16 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/24/21 was filed after the mailing date of the Claims on 9/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran [US 20180117446].
As per claim 1:	Tran teaches a computer-based method for generating a blockchain address, the method comprising: 
receiving a request for a new blockchain address for a user [Tran: 0153, 0217], the request including a public key, which has an associated private key, and identification information for the user; and [Tran: 0137; identification information (of a party) can be given as the broadest reasonable interpretation (BRI) as data describing or specific to the party or user per se, e.g. credential or attribute specific or associated to the user. More examples on 0152, 0169-0172, 0297]
generating the address based on a combination of the public key and the identification information. [Tran: 0163, 0201; the blockchain address is represented by or derived from a blockchain public key corresponding to a blockchain private key. The item provider or authorized entity generates a cryptographic key pair, a private key and a public key associated with a blockchain address] 
Claim 2:  Tran: 0390, 0392; discussing the method of claim 1, wherein the blockchain address comprises a concatenation of a cryptographic hash of the public key and the identification information.
Claim 3:  Tran: 0217; discussing the method of claim 1, wherein the identification information is encrypted, and the encrypted version of the identification information is used to generate the blockchain address.
Claim 4:  Tran: 0164, 0202; discussing the method of claim 3, wherein the encrypted identification information is a cryptographic hash of the identification information hashed with the public key hash.
Claim 5:  Tran: 0390, 0410; discussing the method of claim 1, wherein, in addition to data identifying the user, the identification information includes a salt field.

Claim 7:  Tran: 0202; discussing the method of claim 1, wherein the blockchain address includes an address version number.
Claim 8:  Tran: 0225; discussing the method of claim 1, wherein subsequent to generating the blockchain address, the blockchain address is signed with a digital signature of a Guardian.
As per claim 9:	Tran teaches a computer-based method for generating a transaction within a blockchain system for transferring ownership of an asset to a receiving party, the method comprising: 
receiving a blockchain address to which ownership of the digital asset is to be transferred, the blockchain address having identification information for an owner of the blockchain address embedded therein; [Tran: 0148; customer information region receives information about the customer that is purchasing the product, including customer contacts and blockchain address that can be added through an add contact button. See also 0162-0164]
decoding the blockchain address to extract the identification information; [Tran: 0827; Pubkey hashes are sent encoded as Bitcoin addresses, which are base58-encoded strings containing an address version number, the hash, and an error-detection checksum to catch typos. Once Energy buyer has the address and decodes it back into a standard hash, she can create the first transaction]
confirming whether the identification information identifies the receiving party [Tran: 0137; identification information (of a party) can be given as the broadest reasonable interpretation (BRI) as data describing or specific to the party or user per se, e.g. credential or attribute specific or associated to the user. More examples on 0152], thereby confirming whether the receiving party is the owner of the blockchain address; [Tran: 0169, 0172]
if the identification information identifies the receiving party, generating a transaction including the received blockchain address and a record of the asset whose ownership is to be transferred; and [Tran: 0164; transaction records verified in cryptocurrencies which make use of proof-of-work verification schemes]
signing the transaction with a private key of a blockchain address from which the asset is to be transferred. [Tran: 0201; authorized entity may have generated the key pair, provides the private key to the service or item provider, and the service or item provider transfers funds to the blockchain address. The authorized entity, after generating the blockchain address, provides the private key to the service or item provider]
Claim 10:  Tran: 0201; discussing the method of claim 10, wherein the signed transaction is broadcast to a blockchain network for inclusion in a block for validation and, once validated, appended to the blockchain.
Claim 11:  Tran: 0225; discussing the method of claim 9, wherein the blockchain address is signed with the digital signature of a Guardian, the method comprising checking that the digital signature is a valid signature of a trusted Guardian and only proceeding with the transaction if the Guardian’s signature is valid.
Claim 12:  Tran: 0217; discussing the method of any one of claims 9, wherein the owner of the blockchain address from which the asset is to be transferred has previously nominated a Guardian as a second signatory for the blockchain address, the method comprising, following signing of the transaction with the private key: routing the signed 
Claim 13:  Tran: 0217; discussing the method of claim 12, wherein before applying their signature, the Guardian verifies the authenticity of the transaction.
Claim 14:  Tran: 0163; discussing the method of claim 13, wherein verifying the authenticity of the transaction comprises the Guardian communicating with the owner of the blockchain address from which the asset is to be transferred, the communication being via a communication channel separate from the blockchain system.
Claim 15:  Tran: 0219; discussing the method of any one of claims 12, wherein in the case where the authenticity of the transaction is not verified, indicating that the transaction is fraudulent, the blockchain address from which the asset is to be transferred is frozen.
Claim 16:  Tran: 0166; discussing the method of claim 15, further comprising creating a new blockchain address including identification information for the owner of the frozen blockchain address and then transferring assets from the frozen blockchain address to the new blockchain address.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435            

/BAOTRAN N TO/Primary Examiner, Art Unit 2435